In an action, inter alia, to recover damages for architectural malpractice, the defendants William Leggio Architects and William Leggio, AIA, appeal from an order of the Supreme Court, Richmond County (Leone, J.), dated January 8, 1998, which denied their motion to dismiss the complaint (1) insofar as asserted against them on the ground that the action was barred by the Statute of Limitations, and (2) insofar as asserted against the defendant William Leggio, AIA, on the ground that the complaint failed to state a cause of action against him.
Ordered that the appeal by William Leggio Architects from so much of the order as denied the branch of the motion which was to dismiss the complaint insofar as asserted by William Leggio, AIA, is dismissed, as it is not aggrieved by that portion of the order; and it is further,
Ordered that the order is affirmed insofar as reviewed; and it is further,
Ordered that the respondents are awarded one bill of costs.
Although a continuing professional services relationship upon the part of architects may serve to extend the date of claim accrual, there is a question of fact as to whether the doctrine is applicable in this case (see, Board of Mgrs. v Mandel, 235 AD2d 382).
The appellants’ remaining contentions are either raised for the first time on appeal or without merit. S. Miller, J. P., Santucci, Krausman and Luciano, JJ., concur.